[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-14124            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          MARCH 30, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                              D.C. Docket No. 9:10-cr-80049-KAM-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                              lPlaintiff-Appellee,

                                                versus

LASHAWN LORENZA ANDERSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 30, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

         Lashawn Lorenza Anderson appeals his sentence for being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On

appeal, Anderson contends that the district court violated his Fifth and Sixth

Amendment rights by sentencing him to an enhanced term of imprisonment as an

armed career criminal based on prior convictions that were not alleged in the

indictment. He asserts that Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254,

161 L.Ed.2d 205 (2005) prohibits a district court from making factual findings

concerning the nature of a defendant’s prior convictions. Anderson concedes,

however, that his argument is foreclosed by precedent. For the reasons stated

below, we affirm.

      We review constitutional issues de novo. United States v. Steed, 548 F.3d

961, 978 (11th Cir. 2008). In Almendarez-Torres, the Supreme Court explained

that a prior conviction used to enhance a sentence is not an element of the offense,

and, therefore, it need not be alleged in the indictment or found by a jury beyond a

reasonable doubt. Almendarez-Torres, 523 U.S. at 226-27, 118 S.Ct. at 1222.

Although Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435

(2000) and subsequent cases have cast doubt on the reasoning of

Almendarez-Torres, we have explained that we will continue to follow

Almendarez-Torres unless and until that case is expressly overruled by the

Supreme Court. See, e.g.. United States v. Greer, 440 F.3d 1267, 1273-76 (11th

                                         2
Cir. 2006); Steed, 548 F.3d at 978-80; United States v. Camacho-Ibarquen, 410

F.3d 1307, 1316 n.3 (11th Cir. 2005).

      The Supreme Court’s decision in Shepard holds that, in determining

whether a prior conviction is a predicate felony for purposes of the Armed Career

Criminal Act, the district court may only consider the statute of conviction,

charging documents, any plea agreement or jury instructions, or similar judicial

records. Shepard, 544 U.S. at 26, 125 S.Ct. at 1263. In Greer, we observed that

Shepard did not bar district courts from determining whether a defendant’s prior

convictions are serious drug crimes or crimes of violence. Greer, 440 F.3d at

1275. Instead, Shepard merely “restricts the sources or evidence that a judge

(instead of a jury) can consider in making that finding.” Id. Thus, the holding in

Shepard did not affect the continuing validity of Almendarez-Torres.

      In this case, the district court did not violate Anderson’s constitutional

rights by sentencing him as an armed career criminal. Because Anderson’s prior

convictions were not elements of his offense, they did not have to be charged in

the indictment. See Almendarez-Torres, 523 U.S. at 226-27, 118 S.Ct. at 1222.

Anderson correctly concedes that Almendarez-Torres remains the law of this

Circuit until that case is expressly overruled by the Supreme Court. See Greer,

440 F.3d at 1273-76; Steed, 548 F.3d at 978-80; Camacho-Ibarquen, 410 F.3d at

                                          3
1316 n.3. Moreover, we have explained that Shepard does not prohibit a district

court from making factual findings about the nature of a defendant’s prior

convictions. See Greer, 440 F.3d at 1275. Accordingly, after review of the record

and the parties’ briefs, we affirm Anderson’s sentence.

      AFFIRMED.




                                         4